Citation Nr: 1314186	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claim was remanded by the Board in September 2008, so that the Veteran could be issued a Statement of the Case (SOC) and provided an opportunity to perfect his appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  There has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" electronic data-based system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) (evaluated as 50 percent disabling) and residuals of a right infraorbital area shrapnel wound (10 percent disabling).  A combined rating of 60 percent is in effect.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment. 

CONCLUSION OF LAW

The criteria for assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was provided in February 2006, March 2006 and July 2008 letters.  The claim was subsequently re-adjudicated in the December 2008 SOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations (dated in July 2008) in which the respective examiners reviewed the claim file, elicited a history from the Veteran, and conducted all necessary testing, were conducted to assess the effect of the Veteran's service-connected disabilities on his ability to work; the Veteran has not argued, and the record does not reflect, that these most recent examinations in July 2008 are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Laws and Regulations/Factual Background/Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities.  In his September 2005 TDIU claim, the Veteran indicated that he completed two years of high school, and that he obtained his "GED" (General Educational Development) diploma while in the Army.  He also reported that he had not worked since 1997.  See VA Form 21-8940.  

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU rating is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for PTSD (evaluated as 50 percent disabling); and residuals of a right infraorbital area shrapnel wound (10 percent disabling).  A combined rating of 60 percent is in effect.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

Am October 2004 VA mental health outpatient individual psychotherapy note indicated that the Veteran was a retired police officer.  PTSD was diagnosed.  The Veteran's mood/affect was described as dysthymic.  He was alert and oriented times three.  Speech was normal.  He was cooperative, logical and goal oriented.  He denied both suicidal and homicidal ideation.  A Global Assessment Functioning (GAF) scale score of 45 was provided.  

A November 2004 VA mental health outpatient individual psychotherapy note includes a diagnosis of PTSD.  The clinical findings were essentially the same as those found in October 2004.  

A March 2005 VA PTSD examination report shows that the Veteran was a retired police officer, which concluded a 30-year career.  He was noted to have retired in 1997.  PTSD was diagnosed, and a GAF score of 55 was provided.  The examiner commented that the Veteran was currently employable, ideally in a setting in which he would have full contact with the public and very loose supervision.  

A July 2008 VA examination report noted that the Veteran indicated that he generally awoke in the morning at nine a.m., and that he was able to perform activities of daily living.  He reported driving less due to dozing off on occasion.  He reported continuing mental health treatment with VA.  The Veteran added that he retired from the police force in 1997.  He did complain of continuing problems with unexpectedly falling asleep during the day.  The examiner diagnosed PTSD, depressive disorder, and cognitive disorder and assigned a GAF score of 55 which contemplated all of these diagnoses.  The examiner further commented that the Veteran retained cognitive residual functional capacity to do simple work activities in a loosely supervised environment.

The report of a July 2008 VA examination of the Veteran's service-connected right infraorbital area shrapnel wound included the examiner's comment that the wound was completely asymptomatic and in no way precluded employment in any situation for which the Veteran was otherwise qualified.  

The record in this case shows that the Veteran obtained his GED in the Army, and retired from his job as a police officer in 1997.  Two separate VA examiners in July 2008, after conducting comprehensive examinations, opined that the Veteran was not unable to work due to his two service-connected disabilities.  

The medical evidence of record shows that the service-connected PTSD causes the Veteran to have some ongoing problems with symptoms of anxiety and depression, but that he is able to maintain activities of daily living within his physical limitations.  See July 2008 VA PTSD examination.  As also noted, his shrapnel residuals are asymptomatic.  See VA July 2008 examination report.  Essentially, as reported above, the VA examiners in July 2008 both essentially opined that the Veteran was not precluded from all forms of gainful employment.

The Board is also mindful of the above-cited GAF scores of 45, pertaining to his service-connected PTSD.  As noted, while such a score generally are associated with findings of serious symptoms, GAF scores are only an estimate of social and occupational functioning, and are not absolutely determinative of disability level.  Brambley v. Principi, 17 Vet. App. 20, 22 (1993) (noting that "[t]he GAF score may be indicative of a high level of occupational impairment" and is a significant factor" (emphasis added).  Once again, as reported above, the VA examiner who conducted the July 2008 PTSD examination, opined, after supplying a GAF score of 55, that the Veteran was, in essence, able to work in certain work environments.  This opinion was offered by a psychologist who has a doctorate level (PhD) degree, and following a thorough review of the claims folder and specific consideration of the Veteran's history.  

The competent and probative evidence of record shows that the weight of the evidence of record, namely the July 2008 VA examination reports, all show that the Veteran can perform simple work activities in a loosely supervised environment.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms.  Scores ranging from 41 to 50 reflect serious symptoms.  Id.

The Veteran's lowest reported GAF score of 45 denotes only serious symptoms and not major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work), as would be reflected by scores ranging from 31 to 40.  Therefore, his GAF scores of record weigh against a finding that the Veteran's service-connected PTSD precludes all forms of gainful employment.  See Richards, 9 Vet. App. at 267.

The evidence of record also shows that Veteran had a long and continuous work history and has obtained a GED degree.  These facts also weigh against a finding that his service-connected disabilities preclude all forms of substantially gainful employment. 

The Board has also considered argument presented by the Veteran asserting that he is unemployable due to his service-connected disabilities.  While the Board notes that he is competent to report symptoms as they come to him through his senses, such as feeling anxious or sad, however as a layperson without medical training, he cannot provide competent evidence regarding the effect of his service connected disabilities on his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

There is no doubt that the Veteran is limited in the types of jobs he can perform as a result of his service-connected disorders, but the weight of the competent evidence is against a finding that his service-connected disorders preclude all forms of gainful employment. 

Extraschedular consideration

The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling, 15 Vet. App. at 6.  The RO, in the December 2008 SOC, found that referral for extraschedular TDIU consideration was not warranted.  

With respect to extraschedular consideration under 38 C.F.R. § 4.16(b), the issue involves a determination as to whether there are circumstances in this case, apart from the nonservice-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. at 361.  The fact that a Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The Board concludes that the Veteran is not unemployable due to his service-connected disabilities.  Given the preponderance of the medical evidence, the Board finds that all employment has not been precluded due solely to the Veteran's service-connected PTSD and right infraorbital area shrapnel wound residuals.  Because the Veteran's service-connected disorders do not render him unable to secure or follow a substantially gainful occupation, a TDIU cannot be assigned on an extraschedular basis accordance with 38 C.F.R. § 4.16(b).

Although the Veteran's contentions for his TDIU claim have been considered, they are greatly outweighed by the competent evidence of record.  The preponderance of the evidence is thus against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


